DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s amendments to the specification and drawings overcome the drawing objections cited in the previous office action.
Applicant’s amendments to the claims overcome the 35 USC 112 rejections cited in the previous office action.
Therefore, claims 1, 2, 8, 9, 11, 15, 16, 18-21, 23 and 25-27 are allowed.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Andrew Chu on 3/4/2022.
The application has been amended as follows: 
Regarding claim 2, line 3: delete “said lateral surfaces” and insert “said lateral edges”
Regarding claim 9, line 1: delete “1” and insert “8”                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              
Regarding claim 25, lines 2-3: delete “each conveyor module” and insert “each of the conveyor modules”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Keith R Campbell whose telephone number is (571)270-1015. The examiner can normally be reached Monday-Friday 8:30am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on (571) 272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.













/GENE O CRAWFORD/Supervisory Patent Examiner, Art Unit 3651                                                                                                                                                                                                        

/KRC/Examiner, Art Unit 3651                                                                                                                                                                                                        3/4/2022